978 So.2d 236 (2008)
Alfred BENDER and Susan Bender, Appellants,
v.
Alex SINK, Chief Financial Officer State of Florida, Department of Financial Services, as Receiver of Caduseus Self Insurance Fund, Inc., Appellee.
No. 1D07-5788.
District Court of Appeal of Florida, First District.
April 3, 2008.
*237 Susan B. Morrison of Law Offices of Susan B. Morrison, P.A., Tampa; Mac A. Greco, Jr. of Mac A. Greco, Jr. P.A., Tampa, for Appellants.
Theodore R. Doran and Carolyn S. Ansay of Doran, Wolfe, Ansay & Kundid, Daytona Beach, Eric Scott, Senior Attorney, Florida Department of Financial Services, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellants' response to the Court's order of December 18, 2007, the Court has determined that the Order Denying Objections of Alfred and Susan Bender to the Receiver's Motion for Approval, entered by the lower tribunal on October 3, 2007, is not a final order. Accordingly, the appeal is hereby dismissed. In light of the dismissal, the appellants' Unopposed Motion to Consolidate for All Purposes and Motion for Extension of Time to File Initial Brief, filed on December 12, 2007, is denied as moot.
PADOVANO, LEWIS, and THOMAS, JJ., concur.